Citation Nr: 0301346	
Decision Date: 01/23/03    Archive Date: 02/04/03

DOCKET NO.  98-10 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Columbia, South Carolina


THE ISSUE

Entitlement to service connection for right eye glaucoma.



REPRESENTATION

Appellant represented by:	South Carolina Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel





INTRODUCTION

The veteran served on active duty from January 1981 to 
January 1985 and from October 1990 to May 1991 with 
continued service in the United States Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina.  The veteran's claim was 
remanded for additional development in November 2000.  It 
is again before the Board for appellate review.  

The Board notes that the RO has adjudicated the veteran's 
current claim for service connection of a right eye 
disability on a direct basis.  The veteran raised the 
aspect of a relationship between a right eye disability 
and his service in Southwest Asia at the time he submitted 
his notice of disagreement in April 1998.  He repeated 
this assertion in a statement submitted in May 2002.  The 
veteran's claim has not been developed or certified on 
appeal as a disability related to an undiagnosed illness 
under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. 
§ 3.317.  Accordingly, the issue of service connection for 
a right eye disability due to an undiagnosed illness is 
referred to the RO for such further development as may be 
necessary.


FINDINGS OF FACT

1.  The veteran served on active duty from January 1981 to 
January 1985 and from October 1990 to May 1991.

2.  The veteran has additional service in the United 
States Army Reserve through the present.

3.  His currently diagnosed right eye disability is 
glaucoma.  

4.  There is no evidence of treatment for, or diagnosis 
of, glaucoma during a period of active duty or active duty 
for training.

5.  The veteran's glaucoma of the right eye is not related 
to military service.


CONCLUSION OF LAW

The veteran's glaucoma of the right eye is not the result 
of disease or injury incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran served on active duty from January 1981 to 
January 1985 and from October 1990 to May 1991 with 
service in the Southwest Asia Theater of Operations from 
December 1990 to April 1991.  The evidence of record 
reflects that the veteran is still an active member of the 
United States Army Reserve.

The veteran submitted his claim for VA disability 
compensation in January 1995.  He included a copy of a 
November 1994 letter from the VA medical center (VAMC) in 
Charleston, South Carolina, which reported the results of 
a Persian Gulf Registry physical examination.  The letter 
noted that the veteran had a diagnosis of glaucoma.  The 
veteran's claim was for service connection for a right eye 
disability.

Development of the veteran's claim included obtaining his 
service medical records (SMRs) for the period from January 
1981 to June 1998.  A review of the SMRs reflects no 
evidence of any right eye problem or complaints during the 
veteran's period of service from January 1981 to January 
1985.  The veteran did have dust in his left eye in April 
1983 and suffered an abrasion to the left cheek as the 
result of a physical assault in December 1983 but there 
was no evidence of any problems with the right eye. 

There is no separation physical examination from 1985 but 
the veteran was given a quadrennial examination for the 
reserves in January 1987.  The examination was negative 
for any right eye problems or complaints with 20/20 
distant vision and near vision of 20/25.  A redeployment 
physical examination report from April 1991 noted no 
complaints from the veteran and recorded visual acuity of 
20/20 for the right eye for distant vision.  A January 
1992 quadrennial physical examination reported no problems 
with the right eye and 20/20 visual acuity for both 
distant and near vision.  The first mention of glaucoma in 
the veteran's SMRs is by way of an April 1997 quadrennial 
physical examination report.  The veteran reported 
glaucoma since 1993 on his Report of Medical History.  The 
examination report recorded visual acuity of 20/30 distant 
vision and 20/25 near vision in the right eye.  There was 
no report of any trauma to the eye or that the glaucoma 
occurred during a period of service.  The latest SMR entry 
was dated in June 1998 and related to right shoulder 
problems.

Associated with the claims folder are VA treatment records 
from the Charleston VAMC for the period from November 1993 
to August 2000.  The records show that a problem with the 
right eye was identified as part of a Persian Gulf 
Registry examination conducted in early November 1993.  
The veteran was noted to have visual acuity of 20/100 in 
the right eye and 20/15 in the left eye.  The assessment 
was decreased visual acuity in the right eye.  The veteran 
was referred for an ophthalmology consultation that same 
month.  The veteran gave a history of waking with 
decreased visual acuity times four days.  He denied any 
trauma to the right eye.  The assessment was chronic open 
angle glaucoma (COAG) of the right eye with intraocular 
pressure.  No etiology was discussed.  The veteran was 
started on a regimen of medication for the glaucoma.  An 
eye clinic entry dated in December 1993 provided an 
assessment of COAG and questioned if it was secondary to 
old trauma.  The veteran was seen on multiple occasions 
for evaluation and treatment of his glaucoma.  An entry 
dated in December 1996 provided an impression of COAG of 
the right eye that was secondary to trauma without any 
comment on when the trauma occurred.  A December 1998 
entry shows that there was no history of trauma.  The 
remainder of the records documented continued treatment 
and evaluation for the condition.

The veteran was afforded a VA ophthalmology examination in 
July 2001.  The examiner noted the purpose of the 
examination and reported that he had reviewed the claims 
folder.  The examiner further noted that the records 
documented the veteran's diagnosis of glaucoma in the 
right eye.  He said that the glaucoma had never been 
attributed to a particular injury in service and that it 
was occasionally attributed to previous trauma.  The 
examiner also said that he asked the veteran twice during 
the course of the examination if he had suffered any 
trauma to the right eye during service and the veteran 
said that he had not suffered any trauma.  The examiner 
also reported that he asked the veteran how he knew that 
his glaucoma was related to service and the veteran said 
that he did not know but said that it developed after he 
returned from service in the Persian Gulf.  The examiner 
reported the results of a detailed physical examination, 
to include field of vision testing.  The examiner's 
impression was that it was uncertain as to the exact 
etiology of the veteran's severe glaucoma in the right 
eye.  There was no indication in the medical record of an 
association with any injury received in the military or at 
any time.  The examiner opined that it was quite possible 
that the veteran sustained some type of injury in his 
right eye that had led to his glaucoma but whether that 
happened in the military was unknown.  The examiner 
concluded that it was his opinion that there was no 
documentation to support a connection between the 
veteran's military service and the glaucoma in his right 
eye.

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 
38 C.F.R. § 3.303(a) (2002).  If a condition noted during 
service is not shown to be chronic, then generally a 
showing of continuity of symptoms after service is 
required for service connection.  38 C.F.R. § 3.303(b) 
(2002).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2002).

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
during which the individual concerned was disabled or died 
from a disease or injury incurred or aggravated in line of 
duty, and any period of inactive duty training during 
which the individual concerned was disabled or died from 
an injury incurred or aggravated in line of duty."  38 
U.S.C.A. § 101(24) (West Supp 2002); 38 C.F.R. § 3.6(a) 
(2002); see Biggins v. Derwinski, 1 Vet. App. 474, 477-478 
(1991).  Active duty for training is defined, in part, as 
"full-time duty in the Armed Forces performed by Reserves 
for training purposes."  38 U.S.C.A. § 101(22) (West 
1991).

The Board notes that the definition of active military, 
naval, or air service found at 38 U.S.C.A. § 101(24) was 
amended in November 2000 by Pub. L. 106-419, § 301(a).  
Specifically, the provision was amended to provide that 
inactive duty training also qualifies as "active military, 
naval or air service," if an individual was disabled or 
died from an acute myocardial infarction, a cardiac 
arrest, or a cerebrovascular accident during the training.  
The amendment also restructured the definitions in the 
provision into separate subparagraphs without any 
substantive change to the definitions.  See 38 U.S.C.A. 
§ 101(24) (West Supp. 2002).

The November 2000 amendment made no significant change in 
the law as to the definition of active service as it 
pertains to an injury or disease incurred during a period 
of active duty for training.  As such, and because the 
nature of the veteran's claim does not relate to a 
myocardial infarction, cardiac arrest or cerebrovascular 
accident, the Board finds that there is no reason to 
consider which version of the law is more favorable to the 
veteran in adjudicating his claim.  Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case 
law of the United States Court of Appeals for Veterans 
Claims (Court), lay observation is competent.  

If chronicity is not applicable, service connection may 
still be established on the basis of 38 C.F.R. §3.303(b) 
if the condition is noted during service or during an 
applicable presumptive period, and if competent evidence, 
either medical or lay, depending on the circumstances, 
relates the present condition to that symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997). 

Generally, service connection requires (1) medical 
evidence of a current disability, (2) medical evidence, or 
in certain circumstances lay testimony, of in-service 
incurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the in-service disease or injury.  Pond v. West, 12 
Vet. App. 341, 346 (1999); accord Caluza v. Brown, 7 Vet. 
App. 498 (1995).

The veteran has not alleged any specific time, or event, 
in service, whether on active duty or active duty for 
training, when he developed glaucoma or experienced injury 
to the right eye.  He maintains that the glaucoma is 
related to service without any further specifics.

In this case there is simply no evidence to support the 
veteran's claim.  The extensive SMRs, covering his period 
of active duty from January 1981 to January 1985 as well 
as Reserve service through 1998, are completely negative 
for any right eye problems prior to the diagnosis provided 
in 1993.  The only mention of glaucoma in the SMRs is 
contained in an April 1997 physical examination report 
where it is noted as an existing condition that was 
treated by VA.

The VA treatment records document the initial diagnosis of 
glaucoma in November 1993.  No etiology was expressed at 
that time.  Several eye evaluations question whether the 
glaucoma was due to trauma in the right eye.  None of the 
numerous eye clinic evaluations relate the veteran's 
glaucoma to any incident of service.

The July 2001 VA examination went into detail in reviewing 
the SMRs and VA treatment records.  The veteran continued 
to deny any trauma to his right eye, either in service or 
after.  The examiner stated that there was no evidence to 
show that the veteran's glaucoma of the right eye was 
related to military service.

While the veteran has related his disability to service, 
and is capable of providing evidence of symptomatology, 
"the capability of a witness to offer such evidence is 
different from the capability of a witness to offer 
evidence that requires medical knowledge..."  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Therefore, 
without persuasive evidence linking the glaucoma to 
service this claim must be denied. 

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable 
basis for granting service connection for glaucoma of the 
right eye.  Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 
(1990); 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2001).  The Board notes that 38 C.F.R. § 3.102 
was amended in August 2001, effective as of November 9, 
2000.  See 66 Fed. Reg. 45,620-32 (Aug. 29, 2001).  
However, the change to 38 C.F.R. § 3.102 eliminated the 
reference to submitting evidence to establish a well-
grounded claim and did not amend the provision as it 
pertains to the weighing of evidence and applying 
reasonable doubt.  Accordingly, the amendment is not for 
application in this case.

In so finding, the Board has considered the applicability 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106- 475, 114 Stat. 2096, (codified as amended at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002)), which became effective during the 
pendency of this appeal.  This law is applicable to the 
veteran's claim.  See 38 U.S.C.A. § 5107 note (West Supp. 
2002).  VA has also issued final regulations to implement 
these statutory changes.  See Duty to Assist, 66 Fed. Reg. 
45,620-32. (Aug. 29, 2001) (codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  

Under the Act, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103 (West Supp. 2002).  There is no outstanding 
information or evidence needed to substantiate a claim in 
this case.  The veteran is claiming service-connection for 
glaucoma of the right eye.  There is no additional 
information or evidence needed to substantiate and 
complete his claim.

Newly codified 38 U.S.C.A. § 5103, requires certain 
notices be provided by the Secretary when in receipt of a 
complete or substantially complete application.  The 
purpose of the first notice is to advise the claimant of 
any information, or any medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  The Secretary is to advise the 
claimant of the information and evidence that is to be 
provided by the claimant and that which is to be provided 
by the Secretary.  38 U.S.C.A. § 5103(a) (West Supp. 
2002).  In those cases where notice is provided to the 
claimant, a second notice is to be provided to advise 
that, if such information or evidence is not received 
within one year from the date of such notification, no 
benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b) (West Supp. 
2002).  In addition, newly created 38 C.F.R. § 3.159(b) 
(2002), details the procedures by which VA will carry out 
its duty to assist by way of providing notice.

The veteran submitted his claim in January 1995.  His 
claim was denied in March 1998 with notice of the denial 
provided that same month.  The veteran was informed that 
there was no evidence of a right eye condition in service.

The veteran submitted his notice of disagreement in April 
1998.  He was provided a statement of the case (SOC) in 
May 1998 that addressed the entire development of his 
claim up to that point.  The SOC addressed the procedural 
aspects of the case, provided a recitation of the 
pertinent statutes and regulations, and discussed the 
application of the evidence to the veteran's claim. 

The veteran's case was remanded in November 2000.  The 
remand directed that the veteran be afforded the 
opportunity to provide evidence in support of his case, be 
scheduled for a VA examination for a medical opinion in 
his case, and have his claim developed and adjudicated in 
accordance with the VCAA.

The RO wrote to the veteran in December 2000 and requested 
that the veteran either provide evidence to support his 
claim or identify such evidence and provide authorization 
for the RO to obtain the evidence on his behalf.  

The veteran was notified in June 2001 of an upcoming VA 
examination as part of the development of his claim.  He 
was informed of the possible adverse consequences should 
he fail to report for the examination without good cause.

The RO wrote the veteran again in February 2002 and 
provided a full explanation of the VCAA and the RO's duty 
to assist and to develop the veteran's claim.

The veteran was issued a supplemental statement of the 
case (SSOC) in April 2002 that addressed the development 
of the additional evidence in his claim.  

In reviewing the requirements regarding notice found at 
38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board 
cannot find any absence of notice in this case.  As 
reviewed above, the veteran has been provided notice 
regarding the type of evidence needed to prove his claim.  
He was notified of the evidence necessary to establish 
service connection on a direct basis.  He was kept 
informed of the evidence developed by VA.  The rating 
decision, SOC and SSOC informed the veteran as to why the 
evidence was not sufficient to allow for the grant of his 
claim.  In summary, the Board finds that no additional 
notice is required under the provisions of 38 U.S.C.A. 
§ 5103 as enacted by the VCAA and 38 C.F.R. § 3.159(b).  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

The duty to assist claimants under the VCAA is codified 
under 38 U.S.C.A. § 5103A (West Supp. 2002) and 
established by regulation at 38 C.F.R. § 3.159 (c)-(e) 
(2002).  This section of the VCAA and the regulation set 
forth several duties for the Secretary in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.

In this case, the veteran was afforded a VA examination 
specifically for the purposes of obtaining an opinion as 
to the possible connection between his glaucoma and any 
incident of service.  His SMRs were obtained and 
associated with the claims folder.  Extensive VA 
outpatient treatment records were also obtained and 
associated with the claims folder.  The veteran was 
scheduled for a Travel Board hearing in September 2000 but 
failed to report for the hearing.  He did not request that 
the hearing be rescheduled.  His case was remanded by the 
Board to allow for specific development of his claim and 
to provide him an opportunity to submit additional 
evidence.  No outstanding evidence has been identified by 
the veteran.

The Board finds that every effort has been made to seek 
out evidence helpful to the veteran.  This includes 
specific evidence identified by the veteran and evidence 
discovered during the course of processing his claim.  The 
veteran has not alleged that there is any outstanding 
evidence that would support his contentions.  The Board is 
not aware of any outstanding evidence.  Therefore, the 
Board finds that VA has complied with the spirit and the 
intent of the duty-to-assist requirements found at 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

Thus, in the circumstances of this case, a remand would 
serve no useful purpose.  See Soyini v. Derwinski, 
1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426,430 (1994) (remands which would 
only result in unnecessarily imposing additional burdens 
on VA with no benefit flowing to the veteran are to be 
avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development of 
the claim and further expending of VA's resources are not 
warranted.  Cf. Wensch v. Principi, 15 Vet. App. 362, 367-
68 (2001); Dela Cruz v. Principi, 15 Vet. App. 145, 149 
(2001).


ORDER

Entitlement to service connection for glaucoma of the 
right eye is denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  
Meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

